        Case: 3:20-cv-00347-wmc Document #: 4 Filed: 05/05/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 BERNARD B. MIMS,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 20-cv-347-wmc
 PAYTON E. MICHAUD,

        Defendant.


       Plaintiff Bernard B. Mims, a prisoner at the Elkton Federal Correctional Institution in

Lisbon, Ohio, has filed a complaint against defendant Payton E. Michaud under 28 U.S.C. §

1332 and 28 U.S.C. § 1367. Plaintiff has paid the full filing fee. On May 1, 2020, I issued an

order stating that because plaintiff is a prisoner, his case was being taken under advisement for

screening under 28 U.S.C. § 1915A. Dkt. #3. However, § 1915A applies only to complaints

in which a prisoner is seeking redress from “a government agency or officer or employee of a

governmental entity.” 28 U.S.C. § 1915A(a).         Here, defendant is a non-governmental

individual.   Therefore, § 1915A does not apply and the court need not screen plaintiff’s

complaint before the case proceeds.

       The next step is for plaintiff to serve his complaint on defendant in accordance with

Rule 4 of the Federal Rules of Civil Procedure. Accordingly, the clerk of court is directed to

issue a summons and forward it to plaintiff for service on defendant.




               Entered this 5th day of May, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
